UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 28, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-11056 ADVANCED PHOTONIX, INC. (Exact name of registrant as specified in its charter) Delaware 33-0325826 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2925 Boardwalk, Ann Arbor, Michigan 48104 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (734) 864-5600 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days: YESþNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESþ NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO þ As of November 5, 2012, there were 31,161,147 shares of ClassA Common Stock, $.001 par value, outstanding. 1 Advanced Photonix, Inc. Form 10-Q For the Quarter Ended September 28, 2012 Table of Contents Page PART I FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets at September 28, 2012 and March 31, 2012 3 Condensed Consolidated Statements of Operations for the three and six-month periods ended September 28, 2012 and September 30, 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six month periods ended September 28, 2012 and September 30, 2011 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 24 Item4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item6. Exhibits 27-32 Exhibit 31.1 Section 302 Certification of Chief Executive Officer Exhibit 31.2 Section 302 Certification of Chief Financial Officer Exhibit 32.1 Section 906 Certification of Chief Executive Officer Exhibit 32.2 Section 906 Certification of Chief Financial Officer 2 PART I FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements Advanced Photonix, Inc. Condensed Consolidated Balance Sheets September 28, 2012 (Unaudited) March 31, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Receivable, net Inventories Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Goodwill Intangibles and patents, net Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Accrued subcontracting costs Other accrued expenses Current portion of long-term debt - bank term loan Current portion of long-term debt - bank line of credit Current portion of long-term debt – MEDC/MSF Total current liabilities Long-term debt, less current portion – MEDC/MSF Long-term debt, less current portion – bank term loan Warrant liability Total liabilities Commitments and contingencies Shareholders' equity: Class A Common Stock, $.001 par value, 100,000,000 authorized; September 28, 2012 – 31,161,147 shares issued and outstanding, March 31, 2012 – 31,159,431 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total Liabilities and Shareholders’ Equity $ $ See notes to condensed consolidated financial statements. 3 Advanced Photonix, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended September 28, 2012 September 30, 2011 September 28, 2012 September 30, 2011 Sales, net $ Cost of products sold Gross profit Operating expenses: Research, development andengineering Sales and marketing General and administrative Amortization expense Total operating expenses Loss from operations ) Other income (expense): Interest income Interest expense ) Interest expense, related parties ) ) Change in fair value of warrant liability ) Other income Net loss $ ) $ ) $ ) $ ) Basic & diluted loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding Basic & diluted See notes to condensed consolidated financial statements. 4 Advanced Photonix, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended September 28, September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation Amortization Stock based compensation expense Change in fair value of warrant liability ) ) Changes in operating assets and liabilities: Accounts receivable – net ) ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Change in restricted cash Patent expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds on bank term loan Payments on bank term loan ) ) Net proceeds on bank line of credit Payments on MEDC/MSF term loan ) ) Payments on related parties debt ) Proceeds from exercise of stock options Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: September 28, 2012 September 30, 2011 Cash paid for interest $ $ See notes to condensed consolidated financial statements. 5 Advanced Photonix, Inc. Notes to Condensed Consolidated Financial Statements September 28, 2012 Note 1.Basis of Presentation Business Description General– Advanced Photonix, Inc. ® (the Company, we or API), was incorporated under the laws of the State of Delaware in June 1988.The Company is a leading supplier of optoelectronic semiconductors which are packaged into components, sub-systems and full systems for high-speed optical receivers (HSOR), custom optoelectronic products and Terahertz (THz) instrumentation, serving a variety of global markets.The Company supports the customers from the initial concept and design phase of the product, through testing to full-scale production.The Company has two manufacturing facilities located in Camarillo, California and Ann Arbor, Michigan. The accompanying unaudited condensed consolidated financial statements include the accounts of the Company and the Company’s wholly owned subsidiaries, Silicon Sensors Inc. (SSI) and Picometrix®, LLC (Picometrix). The unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC).All material inter-company accounts and transactions have been eliminated in consolidation. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, all adjustments, consisting of normal and recurring adjustments, necessary for a fair presentation of the financial position and the results of operations for the periods presented have been included.Operating results for the six-month period ended September 28, 2012 are not necessarily indicative of the results that may be expected for the balance of the fiscal year ending March 31, 2013. These unaudited condensed consolidated financial statements should be read in conjunction with Management’s Discussion and Analysis and the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2012, filed with the SEC on June 29, 2012. Note 2.Recent Pronouncements and Accounting Changes In September 2011, the FASB issued updated guidance that modifies the manner in which the two-step impairment test of goodwill is applied.Under the amendments in this update, an entity has the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less that its carrying amount.If, after assessing the totality of events or circumstances, an entity determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary.However, if an entity concludes otherwise, then it is required to perform the first step of the two-step impairment test prescribed by existing standards. The adoption of this guidance did not impact the Company’s consolidated financial statements. 6 Note 3.Stock Based Compensation The Company has three stock equity plans:The 1997 Employee Stock Option Plan, the 2000 Stock Option Plan and the 2007 Equity Incentive Plan.As of September 28, 2012, no additional awards may be issued under either the 1997 Employee Stock Option Plan or the 2000 Stock Option Plan.There are 2,500,000 shares authorized for issuance under the 2007 Equity Incentive Plan, with 232,595 shares remaining available for future grant. Options and restricted stock awards may be granted to employees, officers, directors and consultants.Options typically vest over a period of one to four years and are exercisable up to ten years from the date of issuance.The option exercise price equals the stock’s market price on the date of grant.Restricted stock awards typically vest over a period of six months to four years, and the shares subject to such awards are generally not transferrable until the awards vest. The following table summarizes information regarding options outstanding and options exercisable at each of the quarterly periods through the six months ended September 30, 2011 and September 28, 2012, respectively, and the changes during the periods then ended: Number of Options Outstanding (000’s) Weighted Average Exercise Price per Share Number of Shares Exercisable (000’s) Weighted Average Exercise Price per Share Balance as of March 31, 2011 $ $ Granted $ Exercised ) $ Expired or forfeited ) $ Balance as of July 1, 2011 $ $ Granted $ Exercised ) $ Expired or forfeited $ Balance as of September 30, 2011 $ $ Vested & expected to Vest, September 30, 2011 $ Number of Options Outstanding (000’s) Weighted Average Exercise Price per Share Number of Shares Exercisable (000’s) Weighted Average Exercise Price per Share Balance as of March 31, 2012 $ $ Granted $ Exercised (5 ) $ Expired or forfeited (5
